902 F.2d 27Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Freddie ARTIS-BEY, Plaintiff-Appellant,v.William R. MCCUNE;  F.P. Samples;  Mark Henry;  MarkJackovich;  John Doe, Mail Clerk;  J. MichaelQuinlan, Director of Federal Bureau ofPrisons, Defendants-Appellees,andElizabeth Eggleston, Deputy Clerk, U.S. District Court forthe Eastern District of North Carolina;  Jane E. Haring,Deputy Clerk, U.S. District Court for the Western Districtof Missouri;  Patricia Ivester, Deputy Clerk, U.S. DistrictCourt for the Northern District of Georgia;  Gene Bell,Deputy Clerk, U.S. District Court for the Northern Districtof Alabama, Defendants.
No. 89-6832.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 12, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, District Judge.  (C/A No. 86-614-CRT)
Freddie Artis-Bey, appellant pro se.
Rudolph A. Renfer, Jr., Office of the United States Attorney, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Freddie Artis-Bey appeals from the district court's order dismissing his Bivens* action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Artis-Bey v. McCune, C/A No. 86-614-CRT (E.D.N.C. Aug. 15, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)